El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Un número de abogados en ejercicio y la Asociación de Abogados de Puerto Rico se oponen a la admisión de estos dos candidatos a examen, e impugnan la constitucionalidad de dos resoluciones conjuntas, números 58 y 69, Leyes de 1931, páginas 1015 y 1051.
La parte pertinente de la resolución número 58 lee así:
“Por la presente se faculta a don Eduardo Urrutia Martorell a sufrir examen de reválida ante el Tribunal Supremo de Puerto Rico de la carrera de abogado y a dicho Tribunal Supremo a conce-derle dicho examen el día y hora que éste determine, previa solicitud del interesado, siempre que éste acredite poseer diploma de abogado de la ‘Chicago School of Law,’ que es una Universidad acreditada, de Chicago, y todos los demás requisitos alegados en los por cuan-tos de esta Resolución, y si el aspirante fuese aprobado en dicho examen el Tribunal Supremo deberá expedirle la correspondiente licencia para ejercer la abogacía en la Isla de Puerto Rico.”
La médula de la resolución número 69 la contiene un pá-rrafo del tenor siguiente:
“PoR TANTO, Resuélvese por la Asamblea Legislativa de Puerto Rico:
“Sección 1. — Autorizar, como por la presente autoriza a Antonio Escalera a sufrir el examen de reválida ante el Tribunal 'Supremo de Puerto Rico, y a dicho Tribunal Supremo a concederle dicho exa-men el día y hora que éste determine, previa solicitud del interesado, y a la presentación de su diploma de abogado, y previa presenta-ción del informe favorable de la Comisión de Reputación, ante el *170referido Tribunal Supremo de Puerto Rico, el cual, una vez cumpli-dos dichos requisitos y aprobado el examen le tomará el debido ju-ramento y ordenará que su nombre sea inscrito en el Registro de Abogados, con todas las prerrogativas y derechos del caso.”
La política de la mayoría de los tribunales es asentir a toda disposición legislativa razonable en torno a la capaci-dad de los aspirantes a ser admitidos al Foro. 2 R.C.L. 942, sección 7; nota al margen del caso Re Applicants for License to Practise Law, 10 L.R.A. (N. S.) 289.
La Corte Suprema de Pennsylvania, en In re Olmsted, 140 Atl. 634, 636, enuncia como buena la regla de que:
“. . . Los estatutos relativos a admisión al ejercicio de la abo-gacía serán reconocidos judicialmente como válidos en tanto que la legislación envuelta no invada el derecho de los tribunales a decir quién tendrá el privilegio de postular ante ellos y bajo qué circuns-tancias se concederá esa gracia.”
En otro caso reciente, In re Bailey, 249 Pac. 29, 30, la Corte Suprema de Arizona dice:
“. . . La Legislatura puede, y muy propiamente lo hace,. dispo-ner de tiempo en tiempo que el ciudadano que interese solicitar de los tribunales permiso para postular ante ellos, llene ciertos requisi-tos mínimos, y las cortes han de exigir que todos los aspirantes cum-plan el estatuto. Eso, sin embargo, constituye una restricción, no sobre los tribunales, sino sobre el individuo, y en forma alguna puede interpretarse como que obliga a las cortes a aceptar como funciona-rios suyos a todos aquellos aspirantes que hayan llenado esos requi-sitos mínimos, a menos que se convenzan de que tales requisitos son suficientes. Si no lo son, es su derecho inherente prescribir todas aquellas otras condiciones adicionales que sean necesarias para de-jarlas satisfechas de que los aspirantes en realidad tienen derecho a ser tales funcionarios. En otras palabras, ellas pueden, no aceptar menos, sino exigir más, de lo que la Legislatura ha requerido.”
Véanse además 6 C.J. 572, sección 16; Brydon jack v. State Bar, 208 Cal. Rep. 439; y Ex parte Boneta, 39 D.P.R. 154.
En el caso últimamente citado puede bailarse una reseña de las reglas generales hasta ahora prescritas por la Legís-*171¡atura insular respecto a los requisitos que deben reunir los aspirantes al ejercicio de la abogacía.
En el caso de Urrutia, la resolución conjunta facultán-dolo a tomar, y a la Corte Suprema a concederle, un examen, dispone expresamente que presente prueba de su graduación de la Chicago School of Law y de otras materias conteni-das en el preámbulo de dicha resolución. El hecho de que tal prueba sea una condición previa a la concesión de un exa-men indica claramente la intención por parte de la Legisla-tura de consignar meramente su parecer de que los hechos expresados en el preámbulo son suficientes, al ser estableci-dos mediante prueba, para justificar a esta corte a conside-rar el presente caso como una excepción a las reglas gene-rales prescritas por disposiciones legislativas anteriores. La resolución número 69 no es tan clara, pero da margen a una interpretación similar. Toda vez que ambas resoluciones, así interpretadas, dejan la determinación final del asunto a la sana discreción de esta corte, ninguna de ellas debe consi-derarse como una intrusión en las facultades y poderes inhe-rentes de la judicatura.
La contención de que ambas resoluciones son inconstitucionales porque equivalen a negar la igual protección de las leyes a futuros candidatos a examen no ha sido desarrollada adecuadamente en los alegatos de los opositores. Sin perjuicio de una consideración ulterior del asunto, si es que . surge la' cuestión en un caso futuro, bastará decir que por las razones yá apuntadas ni una ni otra de las dos resoluciones niega a ningún futuro aspirante situado en un plano similar el privilegio de solicitar su exención, a causa de circunstancias extraordinarias y excepcionales, de la legislatura o de esta corte.
Urrutia, por lo menos, es un graduado de escuela superior, con notas excelentes. Debido a su experiencia como márshal de una corte de distrito durante un período de ocho años, ha tenido oportunidad de aprender algo prácticamente *172sobre materia procesal. Si se lia aprovechado de esta opor-tunidad, y si lia sido tan diligente en el estudio del derecho como parece haberlo sido en sus estudios de escuela superior, un examen minucioso podría demostrarlo.
El caso de Escalera, tal cual se encuentra actualmente, es algo más dudoso, pero una debida deferencia a la actua-ción de la legislatura demanda que no se le niegue la opor-tunidad de demostrar, si puede, que se debe hacer a su favor una excepción a la regla general. Quizá las declaracio-nes del aspirante mismo y de los abogados en ejercicio a que él hace referencia podrían arrojar alguna luz sobre la naturaleza y alcance de su experiencia actual en relación con cuestiones legales.
A fin de que este tribunal sea más ampliamente infor-mado de los hechos invocados como suficientes para excluir estos dos casos de la regla general, se señalará un día para una vista en la que se permitirá a los peticionarios que ofrez-can cualesquiera declaraciones o prueba adicional que de-seen. Y se dará a los opositores la oportunidad de repre-guntar a los testigos que ocupen la silla testifical. Durante la vista, cualquiera de los peticionarios puede, si le parece conveniente, dirigir su propio caso. Cada uno de ellos de-berá comprender claramente que le incumbe la tarea de es-tablecer un caso excepcional y meritorio. Cada cual deberá estar preparado, en caso de que se le admita a examen, para convencer a la junta examinadora, como resultado de un examen más cabal que de ordinario, de que su capacidad mental y su conocimiento del derecho son más que suficien-tes para neutralizar la falta de preparación académica y del roce intelectual que se tiene en el salón de clases de una es-cuela acreditada de derecho.
En lo que atañe a la cuestión constitucional, se desestima la objeción.